DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per applicant’s Remarks filed of 03/22/2021, claims 3 and 5 have been amended; claims 52-55 have been added. Claims 1, 4, 6-8 and 14-45 were previously cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
As per applicant arguments with regard to the amended independent claims 3 and 5 (… the Lin reference does not discloses the discharge control component further configured to generate the output signal to discharge the capacitor if the detection signal indicates that during a predetermined time period, the input signal remains larger than the predetermined threshold …” this is found persuasive, and the previous rejections to independent claims 3 and 5 have been withdrawn including the depend claims under them. However, despite applicant argument that the non-statutory double patenting rejection traversed, the claims compared indicates that there is only minor differences with the indicated patented application as described below. Therefore, the non-statutory double patenting rejections remains unchanged (see rejections below). 
Information Disclosure Statement
The Information Disclosure Statement dated 12/17/2020 is acknowledged and the cited references have been considered in this examination.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 3 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3 of the Patented application number US 9,374,019. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a system for discharging a capacitor with a signal detector configured to receive an input signal and generate a detection signal based on information associated with the input signal
The examined claim 3 of the instant application is anticipated by the patented application number 9, 374, 019. In addition to that patented applications US9,899,849 and US10,566,809 have similar applications to US9,374,019, hence potential DP issues. 
Claim 1 of the instant app. No.16/735,390
Claim 1/3 of  pate’d application US 9,374,019
3.      A system for discharging a capacitor, the system comprising:  a signal detector configured to receive an input signal; compare the input signal with a predetermined threshold and generate a detection signal based on at least information associated with the input signal, the input signal being associated with an alternate current signal received by a capacitor including a first capacitor terminal and a second capacitor terminal; and  
a discharge control component configured to receive at least the detection signal and generate an output signal to discharge the capacitor if the detection signal satisfies one or more conditions; 
wherein the discharge control component is further configured to generate the output signal to discharge the capacitor if the detection signal indicates that during a predetermined time period, the input signal remains larger than a predetermined threshold.

1.   A system for discharging a capacitor, the system comprising: a signal detector configured to receive an input signal and generate a detection signal based on at least information associated with the input signal, the input signal being associated with an alternate current signal received by a capacitor including a first capacitor terminal and a second capacitor terminal;  and 
a discharge control component configured to receive at least the detection signal and generate an output signal to discharge the capacitor if the detection signal satisfies one or more conditions; …
3.    wherein the discharge control component is further configured to generate the output signal to discharge the capacitor if the detection signal indicates that during a second predetermined time period, the input signal remains larger than a second predetermined threshold. 


Claims 2, 9-13 are dependent on rejected claim 3; hence claims described are rejected the same. Claim 5 of the instant application is similar to claims 1 and 5 of the patented application US 9,374,019, hence rejected under same Non-statutory double patenting rejections. Claims 46-51 are, at least, dependent on rejected claim 5, hence rejected the same.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-
8928. The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859